Title: 7th.
From: Adams, John Quincy
To: 


       Drank tea, and spent the evening at Mr. Payson’s. His lady, who has had two daughters by a former, takes, as I believe, the shortest possible method to ruin them. She made one of them this evening, mimic, the peculiarities, of several respectable persons in town. The Child, would first examine particularly, to see if the persons she was to ape was not present, and when satisfied they were not, would imitate all their oddities, so as to raise the laughter of the Company, who must all at the same time suppose, that to morrow, they would themselves afford the same diversion to others. And this is an accomplishment! If such a Character in a person already grown up, is always hated and avoided, what ought our sentiments be, of one, who encourages it in a Child, and creates an habit which is as contemptible, as dangerous.
       Leonard White took his leave of us. The Vacation ends to-morrow, and he returns to Cambridge.
       
       Began upon the second book of the Iliad: it is something very extraordinary to me, how the fondness for Antiquity can lead men (and women) of taste and learning to such extravagant partiality for the ancients, as it has in many instances. Madam Dacier, went so far as to say that even the customs and manners of Antiquity, were as much better than those of modern times, as they were different. To be consistent she should have added religion too, for all the rest have their Source in that. I have been reading this day, that Jupiter the greatest of the Gods, revolving in his mind, how he might avenge, an injury of one man to another, by destroying thousands of innocent men, at length determines to send a deceitful dream, and frames, an impudent lye for the messenger to tell. What an idea, of the supreme being! Is it not a denial, of his wisdom, and justice, as well as of his Power? Surely our ideas of a God, are much more perfect at this Time. To say that this owing to no merit of our own, but to our having been favour’d with Revelation, is no argument against us, but on the contrary assigning the cause of our improvement. I shall continue to commit my Ideas on this subject to Paper; according as I have occasion.
      